DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 6, 8, 11, 12 and 13 are objected to because of the following informalities:  
Claim 4 recites “wherein the alert output comprises one or more alert output comprises an alert selected from the group consisting of”.  It is presumed to recite “wherein the alert output comprises 
Claim 6 recites “a electronic logic circuit”.  It is presumed to recite “an electronic logic circuit”.  
Claim 8 recites “an electronic circuit” in lines 11, 14 and 17.  It is presumed to recite “the electronic circuit” (see claim 8, line 3).
Claim 11 recites “The method as set forth in Claim 1”.  It is presumed to recite “The method as set forth in Claim 8”.
Claim 11 recites “wherein the alert output comprises one or more alert output comprises an alert selected from the group consisting of”.  It is presumed to recite “wherein the alert output comprises 
Claims 12 and 13 are duplicates of claims 5 and 6.  They are presumed to recite “The method as set forth in Claim 8”.
Claim 13 recites “a electronic logic circuit”.  It is presumed to recite “an electronic logic circuit”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the one or more occupant presence sensors within a second group” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  For prosecution purposes this limitation is interpreted as “
Claims 9 and 10 are rejected by virtue of their dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Day (US 10,115,029 B1) in view of Alderman (US 2019/0161057 A1).
Regarding claim 1, Day discloses a system for reducing power consumption in an active occupant monitoring system (see at least Figures 1-6 | col. 14, line 27 | col. 14, line 39 | col. 15, line 9) comprising: 
a first group of occupant presence sensors having one or more occupant sensors (see at least Figure 1, item 114 | col. 3, lines 11-17, note the sensors (114) may comprise a temperature sensor, a CO2 sensor, a passive infrared (PIR) sensor, etc.); 
a second group of occupant presence sensors having one or more occupant sensors, wherein the one or more occupant presence sensors of the second group consume more power when enabled than the power consumed by the one or more occupant presence sensors of the first group when enabled (see at least Figures 1, 5 and 6, items 112, 102, 100, 230 and 230ꞌ | col. 2, lines 55-66, note the camera system (100) comprises a camera lens (112) and capture device (102) | col. 5, lines 60-61, note the type of object (230, 230ꞌ) may be determined by the camera system (100)); and 
a power controller circuit (see at least Figure 1, item 106) configured to: 
disable the one or more occupant presence sensors of the second group (see at least col. 14, lines 17-45, note the camera system (100) is either enabled or disabled); 
monitor the one or more enabled first group occupant presence sensors (see at least col. 5, lines 15-21 | col. 5, lines 48-55); 
responsive to one or more enabled first group occupant presence sensors indicating a possible presence of an occupant, enable one or more occupant presence sensors of the second group (see at least col. 5, lines 48-55 | col. 14, lines 17-45); and,
responsive to one or more of the enabled second group occupant presence sensors confirming presence of an occupant, generating an alert output (see at least col. 5, line 48 – col. 6, line 6 | col. 6, line 60-67). 
However, Day does not specifically disclose and enable the one or more occupant presence sensors of the first group.
It is known to control an occupant monitoring system in different ways.  For example, Alderman teaches an occupant monitoring system that enables one or more occupant presence sensors of a first group (see at least Figure 7, items 701-702 | [0073-0075] | [0050] note that a second group of sensors validates a first group of sensors | [0094] note cameras can be used to confirm occupancy).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Alderman into Day.  This provides the ability to start Day’s first group of sensors once the vehicle is turned off, parked or accessed because this is when the system is most useful (see [0073-0074] of Alderman).
Regarding claim 2, Day in view of Alderman, as addressed above, teach wherein the first group of occupant presence sensors comprises one or more sensors selected from the group consisting of a temperature sensor, a weight-activated sensor, a door-activated switch, a passive infrared (PIR) motion sensor, and an accelerometer (see at least col. 5, lines 15-21 of Day | col. 5, lines 48-55 of Day).  
Regarding claim 3, Day in view of Alderman, as addressed above, teach wherein the second group of occupant presence sensors comprises one or more sensors selected from the group consisting of a carbon dioxide sensor, an ultrasonic proximity sensor, an audio sensor, and an image processor (see at least col. 5, lines 48-52 of Day).  
Regarding claim 4, Day in view of Alderman, as addressed above, teach wherein the alert output comprises one or more alert output comprises an alert selected from the group consisting of a flashing light, an audio annunciator, a transmitted wireless vehicle command, a 15transmitted emulated key fob command, a transmitted telecommunications messages, an emergency cellular phone call, an emergency cellular message, a text message, a social media posting, and a vehicle control bus command (see at least col. 6, line 60 – col. 7, line 3 of Day | col. 13, lines 38-54 of Day).
Regarding claim 5, Day in view of Alderman, as addressed above, teach wherein the power controller circuit comprises an embedded microcontroller (see at least Figure 1, item 106 of Day | col. 12, lines 24-33 of Day).  
Regarding claim 6, Day in view of Alderman, as addressed above, teach wherein the power controller circuit comprises a electronic logic circuit (see at least Figure 1, item 106 of Day | col. 12, lines 24-33 of Day).  
Regarding claim 8, Day discloses a method for reducing power consumption in an active occupant monitoring system (see at least Figures 1-6 | col. 14, line 27 | col. 14, line 39 | col. 15, line 9) comprising: 
monitoring, by an electronic circuit (see at least Figure 1, item 106), one or more occupant presence sensors within a first group (see at least Figure 1, item 114 | col. 3, lines 11-17, note the sensors (114) may comprise a temperature sensor, a CO2 sensor, a passive infrared (PIR) sensor, etc.) while disabling the one or more occupant presence sensors within a second group (see at least Figures 1, 5 and 6, items 112, 102, 100, 230 and 230ꞌ | col. 2, lines 55-66, note the camera system (100) comprises a camera lens (112) and capture device (102) | col. 5, lines 60-61, note the type of object (230, 230ꞌ) may be determined by the camera system (100) | col. 8, lines 34-41), wherein the first group of occupant presence sensors has one or more occupant sensors (see at least Figure 1, item 114 | col. 3, lines 11-17), wherein the second group of occupant presence sensors has one or more occupant sensors, and wherein the one or more occupant presence sensors of the second group consume more power when enabled than the power consumed by the one or more occupant presence sensors of the first group when enabled (see at least Figures 1, 5 and 6, items 112, 102, 100, 230 and 230ꞌ | col. 2, lines 55-66); 
monitoring, by an electronic circuit, the one or more first group occupant presence sensors (see at least col. 5, lines 15-21 | col. 5, lines 48-55); 
responsive to one or more enabled first group occupant presence sensors indicating a possible presence of an occupant, enabling, by an electronic circuit, one or more occupant presence sensors of the second group (see at least col. 5, lines 48-55 | col. 14, lines 17-45); and, 
responsive to one or more of the enabled second group occupant presence sensors confirming presence of an occupant, generating, by an electronic circuit, an alert output (see at least col. 5, line 48 – col. 6, line 6 | col. 6, line 60-67.  
However, Day does not specifically disclose enabling, by an electronic circuit, one or more occupant presence sensors within a first group.  
It is known to control an occupant monitoring system in different ways.  For example, Alderman teaches an occupant monitoring system that enables, by an electronic circuit, one or more occupant presence sensors of a first group (see at least Figure 7, items 701-702 | [0073-0075] | [0050] note that a second group of sensors validates a first group of sensors | [0094] note cameras can be used to confirm occupancy).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Alderman into Day.  This provides the ability to start Day’s first group of sensors once the vehicle is turned off, parked or accessed because this is when the system is most useful (see [0073-0074] of Alderman).
Regarding claim 9, Day in view of Alderman, as addressed above, teach wherein the first group of occupant presence sensors comprises one or more sensors selected from the group consisting of a temperature sensor, a weight-activated sensor, a door-activated switch, a passive infrared (PIR) motion sensor, and an accelerometer (see at least col. 5, lines 15-21 of Day | col. 5, lines 48-55 of Day).  
Regarding claim 10, Day in view of Alderman, as addressed above, teach wherein the second group of occupant presence sensors comprises one or more sensors selected from the group consisting of a carbon dioxide sensor, an ultrasonic proximity sensor, an audio sensor, and an image processor (see at least col. 5, lines 48-52 of Day).  
Regarding claim 11, Day in view of Alderman, as addressed above, teach wherein the alert output comprises one or more alert output comprises an alert selected from the group consisting of a flashing light, an audio annunciator, a transmitted wireless vehicle command, a transmitted emulated key fob command, a transmitted telecommunications messages, an emergency cellular phone call, an emergency cellular message, a text message, a social media posting, and a vehicle control bus command (see at least col. 6, line 60 – col. 7, line 3 of Day | col. 13, lines 38-54 of Day).  
Regarding claim 12, Day in view of Alderman, as addressed above, teach wherein the electronic circuit comprises an embedded microcontroller (see at least Figure 1, item 106 of Day | col. 12, lines 24-33 of Day).  
Regarding claim 13, Day in view of Alderman, as addressed above, teach wherein the electronic circuit comprises a electronic logic circuit (see at least Figure 1, item 106 of Day | col. 12, lines 24-33 of Day).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687